Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-10, drawn to an apparatus.
II. Claims 11-13, drawn to a method.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process claims includes a mixing step which is distinct from the apparatus claims.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a reference can read on the process claims but not on the apparatus claims and vice-versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
Bryan Opalko on 5/25/2021 a provisional election was made without traverse to prosecute the invention of Invention 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

EXAMINER'S AMENDMENT

Claims 2-7 and 9 (Cancelled)

1.	(Currently Amended):  A printed circuit board assembly of an implantable medical device, comprising:
 a printed circuit board, and
a sensor device that is arranged at the printed circuit board and joined to the printed circuit board by way of an adhesive layer, wherein the adhesive layer is formed of an adhesive compound in which glass spheres are embedded,
wherein the glass spheres have a modulus of elasticity between 40000 N/mm2 and 90000 N/mm2,
wherein the glass spheres have a diameter between 30 m and 50 m,
wherein the proportion of the glass spheres in the adhesive layer is between 8% by weight and 20% by weight, and
wherein the sensor device is a transducer for converting a pressure signal into an electrical signal.  

2-7.	(Cancelled).

8.	(Original):  The printed circuit board assembly according to claim 1, wherein the adhesive compound is formed by a silicone adhesive.

9.	(Cancelled).

10.	(Original):  An implantable medical device comprising a printed circuit board assembly according to claim 1.

11.	(Currently Amended):  A method for producing a printed circuit board assembly of an implantable medical device, comprising:
joining a sensor device to a printed circuit board by way of an adhesive layer, wherein the adhesive layer is formed of an adhesive compound into which glass spheres are mixed,
wherein the glass spheres have a modulus of elasticity between 40000 N/mm2 and 90000 N/mm2,
wherein the glass spheres have a diameter between 30 m and 50 m,
wherein the proportion of the glass spheres in the adhesive layer is between 8% by weight and 20% by weight, and
wherein the sensor device is a transducer for converting a pressure signal into an electrical signal.  

12.	(Original):  The method according to claim 11, wherein the adhesive compound is mixed from two components of a silicone adhesive, and the glass spheres are mixed into the adhesive compound after the adhesive compound has been mixed.

13.	(Original):  The method according to claim 11, wherein wire connections are connected to the sensor device by way of wire bonding after the sensor device has been joined to the printed circuit board.

Allowable Subject Matter
Claims 1, 8 and 10-13 are allowable. The restriction requirement as set forth in this Office action, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  The restriction requirement of claims 11-13, directed to a method, is hereby withdrawn from consideration because claim 11 requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: the closest prior art, Kostelnik (US 2015/0131240) and Ueda et al. (US 2019/0078002) does not teach or disclose wherein the glass spheres have a modulus of elasticity between 40000 N/mm2 and 90000 N/mm2, wherein the glass spheres have a diameter between 30 mm and 50 mm, wherein the proportion of the glass spheres in the adhesive layer is between 8% by weight and 20% by weight, and wherein the sensor device is a transducer for converting a pressure signal into an electrical signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847